    4:19-cr-03015-JMG-CRZ Doc # 114 Filed: 04/07/21 Page 1 of 3 - Page ID # 1198




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                       Plaintiff,                                4:19-CR-3015

    vs.                                               MEMORANDUM AND ORDER

    STEVEN G. PETERSON,

                       Defendant.



          This matter is before the Court on the defendant's pro se motion for
compassionate release (filing 104) pursuant to 18 U.S.C. § 3582(c)(1)(A). The
Court will deny the defendant's motion.
          Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.1



1   Section 1B1.13 has not been amended in response to the statutory changes wrought by the
First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), and so no longer
remains "applicable" guidance for the current version of § 3582(c)(1)(A)(i), but the Court may
consider the criteria set forth in § 1B1.13 to the extent they remain helpful and relevant.
United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *3 (D. Neb. May 26, 2020).
 4:19-cr-03015-JMG-CRZ Doc # 114 Filed: 04/07/21 Page 2 of 3 - Page ID # 1199




      The defendant's pro se motion is based on the risk of COVID-19. See filing
104. And he has a complicated health history that may present an additional
risk of severe COVID-19 disease. But the defendant has been vaccinated for
COVID-19—that is, he received his second dose of the Pfizer-BioNTech
COVID-19 vaccine on January 6, 2021, meaning that he was fully vaccinated
as of January 20, 2021. See When You’ve Been Fully Vaccinated: How to Protect
Yourself   and   Others, Centers for     Disease Control     and    Prevention,
https://bit.ly/2PJjMUe (updated Apr. 2, 2021). Of course, no vaccine is perfect,
and there remains a possible risk of contracting COVID-19. But the evidence
suggests the defendant is far less likely to be at risk of COVID-19 than other
people, despite his other medical conditions.
      In addition, even if the risk to the defendant was more than hypothetical,
the § 3553(a) factors weigh against relief. The defendant was sentenced on
June 12, 2020 to a term of 90 months imprisonment for receipt of child
pornography, to be served concurrently with a separately imposed sentence of
37 months imprisonment for distributing methamphetamine. See filing 69;
filing 101. Because he needed medical care, he was permitted to self-surrender
to the Bureau of Prisons on September 30, 2020. See filing 101.
      The defendant has served only a fraction of either sentence. In fact, he
reported to the Bureau of Prisons on September 30—several months after the
COVID-19 pandemic began—and only 5 months later filed a pro se motion to
be released from prison due to that pandemic. And while his pro se motion said
that he couldn't socially distance or practice "any other means of keeping
myself safe," he failed to mention that by that time, he'd already been
vaccinated. The Court is not persuaded that reducing his sentence at this point
would reflect the seriousness of the offense, promote respect for the law,
provide just punishment for the offense, afford adequate deterrence to criminal



                                      -2-
 4:19-cr-03015-JMG-CRZ Doc # 114 Filed: 04/07/21 Page 3 of 3 - Page ID # 1200




conduct, or protect the public. See § 3553(a). Accordingly,


      IT IS ORDERED that the defendant's motion for compassionate
      release (filing 104) is denied.


      Dated this 7th day of April, 2021.


                                              BY THE COURT:


                                              John M. Gerrard
                                              Chief United States District Judge




                                        -3-
